SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SURFACE COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-8611799 (State of incorporation or organization) (I.R.S. Employer Identification Number) 2007-A Industrial Blvd, Rockwall, Texas (Address of principal executive offices) (Zip Code) SECURITIES TO BE REGISTERED PURSUANT TO SECTION 12 (b) OF THE ACT: Title of each class to be registered Name of each exchange on which each class is to be registered None N/A If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] SEC Registration File No. 333-145831 Securities Act registration statement file number to which this form relates. SECURITIES TO BE REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $.001 per share Title of Class Item 1.Description of Registrant's Securities to be Registered. The description of the Registrant's Common Stock of the Registrant included under the caption "Securities Being Offered" and in the Exhibit "Specimen Stock Certificate", and the Articles of Incorporation and By-laws, set forth in the Prospectus contained in the Registration Statement on Form S-1 of the Registrant (Registration No. 333-145831, filed with the Securities and Exchange Commission on August 31, 2007 (the "Original Filing"), as further amended from time to time (collectively, the "Registration Statement") which became effective on October 14, 2008, with all post effective amendments, are incorporated herein by reference. Item 2.Exhibits. Articles of incorporation of registrant in Texas (incorporated by reference herein from Exhibit 2.1 to Form S-1, Registration No. 333-145831) By-laws of registrant(incorporated by reference herein from Exhibit 2.4 to Form S-1, Registration No. 333-145831) Specimen stock certificate(incorporated by reference herein from Exhibit 3.1 to Form S-1, Registration No. 333-145831) SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. SURFACE COATINGS, INC., Registrant April 4, 2011 By:/s/ Richard Pietrykowski Richard Pietrykowski, President, Secretary, CEO and Chairman of the Board of Directors April 4, 2011 By:/s/ Richard Pietrykowski Richard Pietrykowski, Treasurer, Chief Financial Officer, Principal Accounting Officer 2
